Citation Nr: 1242051	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-33 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, obsessive compulsive disorder, major depressive disorder, and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for posttraumatic stress disorder (PTSD) and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As medical evidence of record reveals that the Veteran has been diagnosed with generalized anxiety disorder, obsessive compulsive disorder, major depressive disorder, and adjustment disorder with mixed anxiety and depressed mood as well as PTSD, the issue has been recharacterized as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran reported at the hearing before the undersigned Veterans Law Judge that he received private treatment for his PTSD.  In a statement dated in April 2010, Dr. M.O., reported that the Veteran had a diagnosis of PTSD and that he alluded that the trauma he suffered occurred during his military training and service.  Review of the claims file does not reveal treatment records regarding the Veteran from Dr. M.O. dated subsequent to November 2009.  

Review of the claims file reveals that the Veteran receives mental health treatment from VA.  VA treatment records regarding the Veteran dated subsequent to July 2010 have not been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, as it appears that the Veteran receives continuing treatment from Dr. M.O., after obtaining adequate authorization, attempts must be made to obtain treatment records regarding the Veteran from Dr. M.O. dated since November 2009.  In addition, attempts must be made to obtain VA clinical records pertaining to the Veteran's mental health treatment dated since July 2010.

The Veteran has testified that he observed a fellow service member, identified by the Veteran only by the service member's first name, hanging from the rafters of the barracks.  The Veteran reported that this fellow service member committed suicide.  The Veteran indicated that Military Police came and forced everyone out of the barracks.  He stated that this individual was a member of his training company which has been identified as H Company, 4th Battalion, 1st Brigade at Fort Ord, California.  The Veteran indicates that this incident occurred in August or September 1966.

Review of the claims file reveals that prior to the Veteran's hearing this stressor was unable to be verified by the U.S. Army and Joint Service Records Research Center (JSRRC) because Fort Ord was closed and there were no historic records available.  In addition, it was noted that this stressor was unable to be verified because the Veteran did not provide any specifics (date, name of victim, etc.).

There is no indication that any attempt has been made to verify this stressor via the U.S. Army Criminal Investigation Command (CID), the U.S. Army Inspector General, or otherwise through the service department.

As the Veteran has provided additional information and specificity regarding this stressor, the Board finds it necessary to remand the claim for additional attempts to be made to verify the stressor, including contacting CID, the U.S. Army Inspector General, and the appropriate service department.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining adequate authorization, attempt to obtain and associate with the claims file records regarding the Veteran's treatment from Dr. M.O. dated since November 2009.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since July 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Make appropriate requests to verify the reported suicide of the Veteran's fellow service member of H Company, 4th Battalion, 1st Brigade at Fort Ord, California, identified by the Veteran by his first name, and indicated to have occurred in August or September 1966, from the military police and CID unit having jurisdiction over the venue of the incident, as well as the U.S. Army Inspector General, the appropriate service department, and any other relevant source.  All attempts to obtain these records should be clearly documented in the claims file.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

